In a very earnest motion, the State, through her district attorney, insists that this court was in error in reversing the judgment.
He refers to certain testimony which is not quoted in the opinion. While it was not practicable to quote the evidence referred to, it was considered upon the original hearing, and in the light of the motion, the record has been reviewed. We are of the opinion that the conclusion reached upon the original hearing properly disposed of the case.
The motion for rehearing is therefore overruled.
Overruled.